Citation Nr: 1746544	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-18 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to October 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing in October 2012 before a Veterans Law Judge who is no longer employed by the Board.  Although the Veteran initially requested a second hearing before a different VLJ in June 2016, he indicated that he no longer wanted another Board hearing in correspondence dated in July 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for left knee disability, to include degenerative joint disease.  Unfortunately, the Board finds that additional development must be undertaken before this issue can be adjudicated on the merits.  

The Veteran has a current diagnosis of advanced osteoarthritis of the left knee.  The Veteran was provided with a VA examination in April 2014.  Following a review of the record and examination of the Veteran, the VA examiner concluded that:

Veteran medical records reveal that he complained of a high school football injury which caused L knee pain, as far back as enlistment exam in Feb 1968.  This is well documented multiple times in AD medical records.  Records also reveal that veteran reported repeat injury to L knee while wrestling a few months later in high school.  However, veteran reports today that he lied during those AD medical visits to prevent being medically discharged.  Instead, he states that the injury to his left knee occurred while carrying heavy items and climbing stairs as an aviation machinist mate.  Veteran underwent arthroscopic surgery and meniscectomy [sic] while on AD in 1969.  Veteran reports doing well post-operatively and going back to work within a few weeks.  AD medical records are silent for on-going knee pain post-operatively.  

In this examiner's medical opinion, the records are quite clear that the veteran denied injury while on AD.  Rather, documentation clearly stipulates the veteran reported L knee injuries while playing high school sports.  Veteran now reports he lied about these injuries but it seems unlikely given his original enlistment examination reporting L knee "giving out" due to football injury.  Likewise, it is unlikely that his current L knee OA is due to injury aquired [sic] while on AD.  Moreover, it is less likely than not that there was an increase in the severity of his left knee OA due to his military service, as there is no notation of AD injury, which would hasten the OA. His advanced OA is more likely a result of his meniscal injury sustained while in high school, as the medical literature finds post-traumatic OA commonly occurs after meniscal injuries.

However, the Board emphasizes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03; Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  A Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096.

Here, the April 2014 VA examiner used the preponderance of the evidence standard when offering her negative nexus opinion.  However, clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant, 17 Vet. App. at 131; Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).  As such, an addendum opinion should be obtained which uses the correct "clear and unmistakable" evidentiary standard.

Accordingly, the case is REMANDED for the following action:

1. Request that a VA physician with appropriate expertise review the claims file and provide an opinion as to:

(a.) Whether it is clear and unmistakable that any left knee disability preexisted the Veteran's period of active service from July 1968 to October 1970.  If so, such clear and unmistakable evidence must be identified, and;

(b.)  the physician is then asked to opine as to whether it is also clear and unmistakable that such left knee disability did NOT undergo a permanent increase in disability during the Veteran's period of active service from July 1968 to October 1970 beyond any natural progression of the disability.  Any such clear and unmistakable evidence must be identified.

(c.) If there is not clear and unmistakable evidence identified that a left knee disability preexisted service, then the physician is asked to opine as to whether the Veteran's current left knee disability is at least as likely as not (50 percent or greater probability) due to the Veteran's period of active service.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  When providing his or her opinion, the examiner is asked to specifically acknowledge and reference the Veteran's 1969 in-service left knee meniscectomy.  

2.  When the development requested has been completed, the case should be reviewed with consideration of additional evidence in conjunction with the record as a whole.  If the benefit sought is not granted, then the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




